Abatement Order filed January 20, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00944-CR
                                ____________

            JORGE ALBERT PAVON-MALDONADO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 258th District Court
                            Polk County, Texas
                        Trial Court Cause No. 21793

                           ABATEMENT ORDER

      Appellant challenges the trial court’s order denying his motion to suppress.
Although appellant requested findings of fact and conclusions of law, none have
been filed. When the losing party on a motion to suppress requests findings of fact
and conclusions of law, the trial court is required to make them. State v. Cullen,
195 S.W.3d 696, 698–99 (Tex. Crim. App. 2006).
      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the denial of appellant’s motion to suppress and
have a supplemental clerk’s record containing those findings filed with the clerk of
this Court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.



                                    PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.